                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:20-CR-00221-D4

UNITED STATES OF AMERICA          )
                                  )
      v.                          )
                                  )
NAYTHAN ANTHONY COZ,              )
    a/k/a "Cali Lok,"             )
                                  )
                  Defendant.      )


      For good cause shown, defendant, NAYTHAN ANTHONY COZ's, Motion to Seal

Motion is hereby GRANTED.

       SO ORDERED, this the    _1_ day of June 2021.


                                                       James/
                                                            J
                                                              C. Dever III
                                                       United States District Judge
